DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vahid Far et al. (US Patent No. 10,395,589).
Regarding claim 1, Vahid Far teaches a display device (Figs. 1, 2) comprising a pixel (Fig. 1: each micro-LED 115 and its corresponding pixel driving circuit form a pixel; Fig. 4: exemplary pixel circuits; Examiner’s Note: as shown in Figs. 4A and 4B, an exemplary pixel includes a hybrid microdriver and a micro-LED, wherein a hybrid microdriver includes a μDriver chiplet circuit 404A/404B fabricated separately on a μDriver substrate and sample and hold circuit 402 that is part of TFT backplane 412 and fabricated directly on a display substrate), the pixel comprising: 
a display element (Fig. 4: micro-LEDs 410A, 410B) comprising a micro light-emitting diode; 
a first transistor (Fig. 2: an oxide transistor in sample and hold circuit located in LTPS/Oxide TFT backplane 212; Figs. 3-4: an oxide transistor 308 in exemplary sample and hold circuit including a switching transistor 308 and a storage capacitor 310; Fig. 7: oxide transistor 708 in exemplary sample and hold circuit including a switching transistor 708 and a storage capacitor 706; Column 10: ll. 51-54, i.e., “The TFT backplane 701 may include any combination of LTPS (Low Temperature Poly Silicon) and/or Oxide (e.g., IGZO or Indium Gallium Zinc Oxide) TFTs”) comprising an oxide semiconductor in a channel formation region (Examiner’s Note: an oxide transistor inherently comprise an oxide semiconductor in a channel formation region); and 
a second transistor (Fig. 4A: drive transistor 406A or emission switching transistor 408 in μD chiplet circuit 404A; Fig. 4B: driver transistor 406B in μD chiplet circuit 404B) comprising silicon in a channel formation region (Fig. 4: transistors 406A, 408 and 406B use crystalline silicon according to last five lines of column 8).

Regarding claim 4, Vahid Far further teaches the display device according to claim 1, 
wherein the micro light-emitting diode is transferred from a first substrate (Fig. 16: micro LED substrate 1610) to a second substrate (Fig. 16: display substrate 1630), 
wherein the first substrate is a carrier substrate provided with the micro light-emitting diode (Fig. 16), and 
wherein the second substrate is a transistor substrate provided with the first transistor and the second transistor (Fig. 16; Examiner’s Note: once both micro LED devices and microdriver devices are transferred onto display substrate, display substrate 1630 is a transistor substrate provided with the first transistor and the second transistor).

Regarding claim 5, Vahid Far further teaches the display device according to claim 1, wherein the first transistor and the second transistor are included in a constant current circuit (Fig. 6; Col. 9, ll. 27-30, “A constant current can be used to drive the light emitting elements, where the length in which the current is supplied determines the duty cycle of the light emitting element”; Col. 10, ll. 7-11, “Described herein are several analog hybrid microdriver circuit designs and associated output waveforms. Each design provides for constant current driving of a light-emitting device using pulse width modulation”; Examiner’s Note; both first transistor and second transistor interpreted in claim 1 are used for providing a constant current; therefore, it is justified that they are included in a constant current circuit).

Regarding claim 6, Vahid Far further teaches an electronic device (Abstract: “apparatuses for controlling an emission of the light emitting devices”) comprising the display device according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0162115).
Regarding claim 1, Chen teaches a display device (Figs. 13-14: display device including pixel driving circuits shown) comprising a pixel (Fig. 13), the pixel comprising: 
a display element (Figs. 5, 13: OLED D1; [0052]: “FIG. 13 is a schematic diagram illustrating two driving circuits modified from the driving circuit 200 of FIG. 5”); 
a first transistor (Figs. 13-14: transistor T6) comprising an oxide semiconductor in a channel formation region ([0052]: “In the left-bottom corner of FIG. 13, the fifth transistor (T5) is a P-type LTPS transistor and the sixth transistor (T6) is an N-type oxide semiconductor transistor”); and 
a second transistor (Figs. 13-14: transistor T5) comprising silicon in a channel formation region ([0052]: “In the left-bottom corner of FIG. 13, the fifth transistor (T5) is a P-type LTPS transistor and the sixth transistor (T6) is an N-type oxide semiconductor transistor”).
Chen does not teach in this embodiment the display element comprising a micro light-emitting diode.
However, Chen teaches in another embodiment (Fig. 21; [0058]-[0059]) a micro LED being an alternate to a OLED for making a display device.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Chen’s pixel driving circuits in Figs. 13-14 to construct a display device based on micro LEDs to gain a larger market share for the same pixel driving technique.

Regarding claim 3, Chen further teaches the display device according to claim 1, wherein the first transistor is stacked over the second transistor (Fig. 14; [0053]: “In the left-bottom corner of FIG. 14, it shows the cross-section view of the fifth transistor (T5) and the sixth transistor (T6). The layouts of the fifth transistor (T5) and the sixth transistor (T6) are stacked up to form a three-dimensional layout so as to reduce the layout area”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vahid Far et al. (US Patent No. 10,395,589) in view of Chen et al. (US 2015/0349200).
Regarding claim 2, Vahid Far does not further teach the display device according to claim 1, wherein the micro light-emitting diode comprises an active layer and a clad layer comprising gallium nitride and a compound of indium and gallium nitride.
Chen, however, teaches in Fig. 2B a micro LED 120 comprises an active layer (i.e., layer 123) and a clad layer (i.e., layer 122) comprising gallium nitride and a compound of indium and gallium nitride ([0116]: last three sentences).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Chen’s technique for making the micro LED in each pixel of the display.
Because the micro LED display of Vahid Far is conceived at a system level and a fabrication technique at a micro LED component level is necessary to make the display possible, one ordinary skill in the art would try Chen’s micro LED fabrication technique to achieve a micro LED display.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0186365, made of record by Yoneda, teaches in para. [0233] “OS transistors can be stacked over other transistors. Therefore, transistors illustrated in FIGS. 14A to 14C and FIGS. 15A to 15F can be OS transistors, and the transistors can be stacked over transistors included the circuit 600. This can suppress an increase in area due to presence of the power switch.”
US 2017/0187360, made of record by Uesugi et al., teaches in para. [0082] a concept and advantage of having two kinds of transistors stacked.
US 2017/0186782, made of record by Lee et al., teaches in Figs. 41, 43, 45 and 47 schematic diagrams illustrating a oxide transistor stacked over a LTPS transistor.
US 2017/0316750, made of record by Yamazaki et al., teaches in para. [0085] “The OS transistor and a transistor including silicon in a semiconductor layer (Si transistor) can be stacked; thus, an increase in circuit area due to the OS transistor can be inhibited.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693